Citation Nr: 0428808	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  For reasons expressed below, this appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  Specifically, in statements dated 
in March 2002 and April 2002, the veteran said he was 
receiving outpatient treatment from the Nashville VA Medical 
Center (VAMC), for claimed disabilities.  However, these 
records have not been obtained, and while it appears that one 
attempt was made to secure records from the Nashville VAMC, 
there is no response of record.  This is not sufficient to 
satisfy the duty to assist, which requires that attempts to 
obtain records within federal government control, including 
VA medical records, continue until the records are obtained, 
or it can be established that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).  Further efforts 
must be made to obtain these records.  

In addition, private medical records from several providers 
contain numerous mentions of a private doctor, S. Persad, 
M.D., identified as the veteran's family physician, in 
connection with their treatment of the veteran's claimed 
disabilities.  Most of the medical evidence of record is from 
specialists, and the veteran was often noted to have been 
referred to the specialist by Dr. Persad, and/or referred to 
Dr. Persad for follow-up.  In order to obtain a more 
comprehensive view of the veteran's disability picture, Dr. 
Persad's records should be obtained.  

Finally, the RO must ensure that all duty notify provisions 
of the law, and any additional duty to assist actions 
required as a result of the remand development, have been 
met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2004).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain all of the veteran's medical 
records from the Nashville VAMC, to 
specifically include all treatment or 
evaluations for shoulder, hearing loss, 
and lung disabilities.  All efforts to 
obtain these records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Obtain all of the veteran's medical 
records from the Bowling Green VA 
Community-Based Outpatient Clinic, which 
are not already of record, to 
specifically include all treatment or 
evaluations for shoulder, hearing loss, 
and lung disabilities.  

3.  Request that the veteran provide the 
address of Dr. S. Persad, as well as 
authorization for the release of his 
records of the veteran's treatment.  
Appropriate action should be taken, based 
on the veteran's response.  

4.  Request the veteran to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims for service connection for 
asbestosis, bilateral shoulder 
disabilities, and bilateral hearing loss.  
If the claims are denied, the veteran 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



